Citation Nr: 1425669	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The record reflects that the RO has characterized the Veteran's psychiatric claim as one for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose, "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  In this case, the Veteran claimed service connection for PTSD, yet his records show symptoms of depression, which may be a separate disability or a symptom of PTSD.  The Board, therefore, is recharacterizing the Veteran's claim accordingly as a claim for service connection for a psychiatric disability, claimed as PTSD. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In January 2014, the Veteran submitted a claim to reopen the previously denied claim for service connection for hypertension, which he contends is related to his claimed psychiatric disability.  The January 2014 claim also included entitlement to a total disability rating due to individual unemployability (TDIU) and entitlement to special monthly compensation.  These claims have not been considered by the Agency of Original Jurisdiction (AOJ) and, therefore, are REFERRED to the AOJ for appropriate action.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim for service connection for a psychiatric disability, claimed as PTSD, is decided.  

In November 2008, the Veteran provided two statements related to in-service stressors.  The first stressor was described as a rape incident that he witnessed in September or October 1971, while stationed at Fort Knox, Kentucky.  He reported that he was apprehended following the incident and placed in confinement for approximately one month, after which a P.F.C. Baker provided a statement confirming his innocence and he was released.  The second stressor was described as an incident in March 1971, while with the 198th Maintenance Battalion at Fort Knox, Kentucky, at which time a fellow soldier with the last name of Freeman got into an altercation with another solder and shot and killed that other soldier.  The Veteran reported that he assisted the police in apprehending Freeman following this incident.  The Veteran's service personnel records do not show any reference to either incident.  In October 2009, the RO entered a formal finding of lack of information to corroborate stressors into the record.  The RO indicated that the information provided was not specific enough to initiate a research inquiry with JSRRC, because the Veteran did not provide "specific location, names of individuals and a time frame within 60 days."  As described above, however, the Veteran did provide the location, date within 60 days and a name with regard to each described stressor.  It is unclear to the Board why the RO indicated that he did not.  Therefore, the Board finds that a search must be conducted in an effort to verify the Veteran's detailed account of his in-service stressors, to include a research inquiry with JSRRC. 

If a reported stressor is verified, then the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.

Additionally, at the time of the Veteran's July 2011 substantive appeal, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the Appeals Management Center (AMC) should thus obtain the Veteran's SSA records. 

Finally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's claimed psychiatric disability.  The record presently includes records from the Tuscaloosa VA Medical Center (VAMC) dated through February 27, 2007, but nothing in the more than seven years since.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records from the Social Security Administration and VA treatment records related to the claimed disability from the Tuscaloosa VAMC or any other VA healthcare facility in which the Veteran obtained treatment for the claimed disabilities, since February 27, 2007.

2.  If any requested records related to remand instruction 1 are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO or the AMC should undertake appropriate development to verify the Veteran's reported stressors addressed above, to include an attempt to verify the criminal activity and subsequent investigations described in his two November 2008 stressor statements with a research inquiry with the JSRRC.  All attempts of stressor verification must documented for any stressor(s) not verified.

4.  Then, if a stressor is verified or if otherwise warranted, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any evaluations, studies, and tests deemed to be necessary should be accomplished. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include any verified stressor.

The rationale for each opinion expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



